Exhibit 10.14
(TATUM LOGO) [c49608c4960803.gif]
Executive Services Agreement
June 23, 2008
Mr. Thomas J. Neri
Chief Executive Officer
Lawson Products. Inc.
1666 East Touhy
Des Plaines, IL60018
Dear Tom:
Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that Lawson Products, Inc. (the
“Company,” “you” or “your”) desires to employ Terry Blanchard, a member of Tatum
(the “Employee”), to serve as Chief Financial Officer of the Company. Prior to
agreeing to serve as Principal Accounting Officer of the Company, Employee
requests up to two weeks to conduct his own due diligence with regards to
Company’s accounting, controls and procedures and conduct discussions with
assigned audit partner from Ernst & Young and Chairman of the Audit Committee.
This letter along with the terms and conditions attached as Exhibit A and any
other exhibits or schedules attached hereto (collectively, the “Agreement”)
confirms our mutual understanding of the terms and conditions upon which we will
make available to you the Employee and Tatum’s intellectual capital to the
Employee for use in connection with the Employee’s employment relationship with
you.
Effective as of June 24, 2008, the Employee will become your employee serving in
the capacity set forth above. The Employee will work on a full-time basis and be
subject to the supervision, direction and control of and report directly to the
Company’s management. While the Employee will remain a member of Tatum and have
access to Tatum’s intellectual capital to be used in connection with the
Employee’s employment relationship with you, we will have no supervision,
direction or control over the Employee with respect to the services provided by
the Employee to you.
You will pay directly to the Employee a salary of $32,200 a month (“Salary”). In
addition, you will reimburse the Employee for out-of-pocket expenses incurred by
the Employee to the same extent that you reimburse other senior managers for
such expenses. In addition, you will pay directly to Tatum a fee of $6,800
semi-monthly on the 1st and 15th of each month (“Fees”). The parties acknowledge
and agree that the Salary and Fees set forth above are based upon this Agreement
having a minimum term of three months (the “Minimum Term”). In the event you
terminate this Agreement prior to the expiration of the Minimum Term other than
for the Employee’s material failure to perform the obligations of his or her
position with the Company, provided the Employee fails to cure such breach
within 10 days after receipt of written notice of such breach, you agree that
the Salary shall be retroactively increased to $40,250 a month and the Fees
shall be retroactively increased to $17,000 a month. You agree to pay upon the
termination of this Agreement a lump sum amount (i) to the Employee equal to the
difference between the Salary actually paid and the Salary that should have been
paid taking into account the retroactive adjustment, and (ii) to Tatum equal to
the difference between the Fees actually paid and the Fees that should have been
paid taking into account the retroactive adjustment. Payments for the first and
last pay periods will be prorated based on the number of days worked and the
number of work days in the pay period. Fees for the first and last periods
worked will be invoiced by Tatum and paid within ten (10) days of receipt of
invoice.

 



--------------------------------------------------------------------------------



 



Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies, Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A on the 1st and 15th of
each month.
Except as specifically provided for herein, you will have no obligation to
provide the Employee with any health insurance benefits or equity bonuses. In
lieu of the Employee participating in the Company-sponsored employee health
insurance plans, the Employee will remain on his or her current health insurance
plans. As an employee, the Employee will be eligible for any Company vacation
and holidays consistent with the Company’s policy as it applies to senior
management. The Employee will be exempt from any delay periods otherwise
required for vacation and holiday eligibility.
You will have the opportunity to make the Employee a permanent, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, at a fee calculated as 35% of first full
year base salary plus bonus with final terms negotiated at such time.
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $15,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.
The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance covering the Employee in an
amount reasonably acceptable to the Employee at no additional cost to the
Employee, and the Company will maintain such insurance at all times while this
Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least three years following the termination or expiration of
this Agreement or will purchase a directors’ and officers’ extended reporting
period or “tail” policy to cover the Employee.
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
Sincerely,
Tatum,LLC
(-s- ROBERT J. STEGMANN) [c49608c4960804.gif]
Robert J. Stegmann
Managing Partner
Accepted and agreed:
Lawson Products, Inc.

         
By:
Name:
  /s/ Thomas J. Neri
 
Thomas J. Neri    
Title:
  Chief Executive Officer    

2



--------------------------------------------------------------------------------



 



Exhibit A
Terms and Conditions

1.   Relationship of the Parties. The parties agree that Tatum will be serving
the Company as an independent contractor for all purposes and not as an
employee, agent, partner of, or joint venturer with the Company and that the
Employee will be serving the Company as an employee of the Company for all
purposes and not as an independent contractor.   2.   Payment Terms, Payments to
Tatum should be made by electronic transfer in accordance with the instructions
set forth below or such alternative instructions as provided by Tatum from time
to time. Any amounts not paid when due may be subject to a periodic service
charge equal to the lesser of 1.5% per month and the maximum amount allowed
under applicable law, until such amounts are paid in full, including assessed
service charges. In lieu of terminating this Agreement. Tatum may suspend the
provision of services (including the Employee’s services) if amounts owed are
not paid in accordance with the terms of this Agreement.       Bank Name: Wells
Fargo, N.A.
Branch: San Francisco
Account Name: Tatum, LLC
Account Number: 4121546642
Routing Number for ACH Payments: 121000248
Swift Code: WFBIUS6S
Please reference Lawson Products in the body of the payment.   3.   Deposit. If
the Company breaches this Agreement and fails to cure such breach as provided
for herein, Tatum will be entitled to apply the Deposit to its or the Employee’s
damages resulting from such breach. In the event the Deposit falls below the
amount required, the Company will pay Tatum an additional amount equal to the
shortfall. Upon the expiration or termination of this Agreement, Tatum will
return to the Company the balance of the Deposit remaining after application of
any amounts to damages as provided for herein, including, without limitation,
unfulfilled payment obligations of the Company to Tatum or the Employee.   4.  
Termination.

(a) Either party may terminate this Agreement by providing the other party a
minimum of 30 days’ advance written notice and such termination will be
effective as of the date specified in such notice, provided that such date is no
earlier than 30 days after the date of delivery of the notice. Tatum will
continue to provide, and the Company will continue to pay for, the services
until the termination effective date.
(b) Tatum may terminate this Agreement immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Tatum or the Employee to
engage in or ignore any illegal or unethical activity; (ii) the Employee ceases
to be a member of Tatum for any reason; (iii) the Employee becomes disabled; or
(iv) the Company fails to pay any amounts due to Tatum or the Employee when due.
For purposes of this Agreement, disability will be defined by the applicable
policy of disability insurance or, in the absence of such insurance, by Tatum’s
management acting in good faith. Notwithstanding the foregoing, in lieu of
terminating this Agreement under (ii) and (iii) above, upon the mutual agreement
of the parties, the Employee may be replaced by another Tatum member.
(c) In the event that a party commits a breach of this Agreement, other than for
the reasons described in the above Section, and fails to cure the same within
10 days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party may terminate this
Agreement effective upon written notice of such termination.
(d) The expiration or termination of this Agreement will not destroy or diminish
the binding force and effect of any of the provisions of this Agreement that
expressly, or by reasonable implication, come into or continue in effect on or
after such expiration or termination, including, without limitation, provisions
relating to payment of fees and expenses (including witness fees and expenses),
hiring the Employee, governing law, arbitration, limitation of liability, and
indemnity.

5.   Hiring the Employee Outside of a Tatum Agreement. During the term of this
Agreement and for the 12-month period following the termination or expiration of
this Agreement, other than in connection with this Agreement or another Tatum
agreement, the Company will not employ the Employee, or engage the

3



--------------------------------------------------------------------------------



 



    Employee as an independent contractor. The parties recognize and agree that
a breach by the Company of this provision would result in the loss to Tatum of
the Employee’s valuable expertise and revenue potential and that such injury
will be impossible or very difficult to ascertain. Therefore, in the event this
provision is breached, Tatum will be entitled to receive as liquidated damages
an amount equal to 45% of the Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty. The amount will be due and payable to
Tatum upon written demand to the Company. If a court or arbitrator determines
that liquidated damages are not appropriate for such breach, Tatum will have the
right to seek actual damages and/or injunctive relief. “Annualized Compensation”
means the equivalent of the Employee’s Salary calculated on a full-time annual
basis plus the maximum amount of any bonus for which the Employee was eligible
with respect to the then-current bonus year.   6.   Warranties and Disclaimers.
It is understood that Tatum does not have a contractual obligation to the
Company other than to provide the Employee to the Company and to provide the
Employee access to Tatum’s intellectual capital to be used in connection with
the Employee’s employment relationship with the Company. The Company
acknowledges that any information, including any resources delivered through
Tatum’s proprietary information and technology system, will be provided by Tatum
as a tool to be used in the discretion of the Company. Tatum will not be
responsible for any action taken by the Company in following or declining to
follow any of Tatum’s or the Employee’s advice or recommendations. Tatum
represents to the Company that Tatum has conducted its standard screening and
investigation procedures with respect to the Employee becoming a member of
Tatum, and the results of the same were satisfactory to Tatum. Tatum disclaims
all other warranties, whether express, implied or statutory. Without limiting
the foregoing, Tatum makes no representation or warranty as to the services
provided by the Employee, or the accuracy or reliability of reports,
projections, certifications, opinions, representations, or any other information
prepared or made by Tatum or the Employee (collectively, the “Information”) even
if derived from Tatum’s intellectual capital, and Tatum will not be liable for
any claims of reliance on the Information or that the Information does not
comply with federal, state or local laws or regulations. The services provided
by Tatum hereunder are for the sole benefit of the Company and not any unnamed
third parties. The services will not constitute an audit, review, or
compilation, or any other type of financial statement reporting or attestation
engagement that is subject to the rules of the AICPA or other similar state or
national professional bodies and will not result in an opinion or any form of
assurance on internal controls.   7.   Limitation of Liability; Indemnity.

(a) The liability of Tatum in any and all categories and for any and all causes
arising out of this Agreement, whether based in contract, tort, negligence,
strict liability or otherwise will, in the aggregate, not exceed the actual Fees
paid by the Company to Tatum over the previous two months’ of the Agreement. In
no event will Tatum be liable for incidental, consequential, punitive, indirect
or special damages, including, without limitation, any interruption or loss of
business, profit or goodwill. As a condition for recovery of any liability, the
Company must assert any claim against Tatum within three months after discovery
or 60 days after the termination or expiration of this Agreement, whichever is
earlier.
(b) The Company agrees to indemnify Tatum and the Employee to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Employee’s
services to the Company.

8.   Governing Law, Arbitration, and Witness Fees.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws provisions.
(b) If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the New York, New York office of the AAA by
a single arbitrator selected by the parties according to the rules of the AAA,
and the decision of the arbitrator will be final and binding on both parties. In
the event that the parties fail to agree on the selection of the arbitrator
within 30 days after either party’s request for arbitration under this Section,
the arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent

4



--------------------------------------------------------------------------------



 



jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of undisputed amounts
through any court of competent jurisdiction.
     (c) In the event any member or employee of Tatum (including, without
limitation, the Employee to the extent not otherwise entitled in his or her
capacity as an employee of the Company) is requested or authorized by the
Company or is required by government regulation, subpoena, or other legal
process to produce documents or appear as witnesses in connection with any
action, suit or other proceeding initiated by a third party against the Company
or by the Company against a third party, the Company will, so long as Tatum is
not a party to the proceeding in which the information is sought, reimburse
Tatum for its member’s or employee’s professional time (based on customary
rates) and expenses, as well as the fees and expenses of its counsel (including
the allocable cost of in-house counsel), incurred in responding to such
requests.

9.   Miscellaneous.

     (a) This Agreement constitutes the entire agreement between the parties
with regard to the subject matter hereof and supersede any and all agreements,
whether oral or written, between the parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both parties.
     (b) If any portion of this Agreement is found to be invalid, or
unenforceable, such provision will be deemed severable from the remainder of
this Agreement and will not cause the invalidity or unenforceability of the
remainder of this Agreement, except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.
     (c) Neither the Company nor Tatum will be deemed to have waived any rights
or remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. The waiver by any
party of a breach or violation of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision of this Agreement.
     (d) Neither party will be liable for any delay or failure to perform under
this Agreement (other than with respect to payment obligations) to the extent
such delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.
     (e) The Company may not assign its rights or obligations under this
Agreement without the express written consent of Tatum. Nothing in this
Agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the
Employee.
     (f) The Company agrees to reimburse Tatum for all costs and expenses
incurred by Tatum in enforcing collection of any monies due under this
Agreement, including, without limitation, reasonable attorneys’ fees.
     (g) The Company agrees to allow Tatum to use the Company’s logo and name on
Tatum’s website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum. Tatum will not use the Company’s
logo or name in any press release or general circulation advertisement without
the Company’s prior written consent.

5